Citation Nr: 0520144	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1970.  He died in February 1998.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, which 
denied service connection for the cause of the veteran's 
death.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required on her part.


REMAND

In response to the RO's July 7, 2004 letter notifying the 
appellant of the certification of her case to the Board, the 
appellant's representative, in a July 23, 2004 letter to the 
Board, requested a videoconference hearing before a Veterans 
Law Judge (VLJ) of the Board.  There is no indication that 
such a hearing has been scheduled.  As the appellant's 
request for a videoconference hearing was timely, one should 
be scheduled.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2004).

Accordingly, this case is REMANDED for the following 
development and consideration:

Schedule the appellant for a 
videoconference hearing before a VLJ of 
the Board as soon as possible, notifying 
her and her representative of the date, 
time and location of his hearing, and 
placing a copy of this letter in the 
claims file.  If, for whatever reason, 
she decides that she no longer wants this 
type of hearing (or any other type of 
hearing before the Board), then she 
should indicate this in writing and it, 
too, should be documented in the claims 
file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  She has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




